Citation Nr: 0527532	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from November 1976 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted a claim of service 
connection for hepatitis C, with an initial noncompensable 
disability evaluation.  

The veteran appeals the RO's initial rating following an 
original award of service connection for hepatitis C in 
August 2003.  Consequently, the rating issue on appeal is not 
the result of a claim for an increased rating, but one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  The veteran's service-connected disability from hepatitis 
C is shown to include computerized tomography and biopsy 
evidence of liver cirrhosis with splenomegaly, with 
complaints of weakness and abdominal pain, with no portal 
hypertension, anorexia, malaise.  


CONCLUSION OF LAW  

The criteria for an initial 10 percent evaluation for 
hepatitis C are more closely approximated with application of 
the benefit of the doubt rule.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, and Part 4, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7312, 7345 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

Appeals regarding the assignment of the initial rating 
following the grant of service connection, as the instant 
appeal, arise not from a "claim," but from an NOD filed 
with the RO's initial assignment of ratings upon granting 
service connection.  In such cases, VA regulations require a 
statement of the case (SOC) to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based, and a VCAA 
notification letter is not necessary as long as proper 
notification was provided in connection with the initial 
service connection claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The SOC provides the veteran with notice of the information 
or evidence needed to substantiate his appeal.

Regardless, in the instant case on appeal, the RO did provide 
VCAA notice to the veteran via a February 2005 letter which 
informed him of the information and evidence needed to 
substantiate his claim for a higher rating.  With respect to 
this aspect of the claim, the timing requirement of the 
notice as set forth in Pelegrini was not met, but to decide 
the appeal would not be prejudicial to the claimant, since 
the issue on appeal (entitlement to a higher rating) was 
readjudicated in a June 2005 Supplemental Statement of the 
Case (SSOC) after the February 2005 VCAA notice.  Moreover, 
the RO had issued VCAA notice letters in February 2003 and 
July 2003, which advised the veteran of what evidence would 
substantiate a claim of service connection for hepatitis C, 
and of the specific allocation of responsibility for 
obtaining such evidence.  These VCAA notices were provided to 
the veteran prior to the RO's initial grant of the claim of 
service connection in an August 2003 RO decision.  As noted 
above, after the August 2003 grant of service connection, the 
RO then issued a VCAA notice letter in February 2005 with 
regard to the claim of entitlement to an initial compensable 
evaluation for service-connected hepatitis C.    

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The content of the VCAA notice letter complies with all 
pertinent VA law and regulations.  The February 2005 VCAA 
notice letter advised the veteran of the information needed 
to substantiate his claim on appeal, and the veteran's reply 
is of record, along with arguments of his representative.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Pre-
VCAA case holding that where claimant was advised of the need 
to submit competent medical evidence indicating that his skin 
disorders meet the specific criteria for the at least the 
next higher evaluation).  The record also indicates that the 
veteran was provided with a copy of the August 2003 RO rating 
decision, the March 2004 SOC and the August 2004 and June 
2005 SSOCs, each of which set forth the general requirements 
of applicable law pertaining to evidence to support the 
claim.  


VA has obtained all VA and private medical records identified 
by the veteran throughout the pendency of this matter since 
the inception of the claim.  38 U.S.C.A.§ 5103A.  In 
particular, the veteran has asserted in his April 2004 
substantive appeal that all of his relevant treatment has 
been at the VA Grand Island medical facility.  In response, 
the RO obtained copies of the veteran's VA treatment records, 
dated from January 2002 to the present.  Moreover, in July 
2003 and April 2004, the RO provided the veteran with 
appropriate VA examinations.  It is noted that the veteran 
has applied for disability compensation with the Social 
Security Administration (SSA) in 2003.  The basis of the 
claim is undisclosed, and, as such, there is no indication 
that any of these records would be relevant to the instant 
appeal.  Additionally, as noted above, all identified 
treatment records-presumably those which would form the 
basis of any SSA decision-have already been requested and 
obtained.  

Therefore, the Board finds that the duty to assist has also 
been satisfied.  It appears that VA has done everything 
reasonably possible to notify and assist the veteran, and 
further delay of the appellate review of this case by the 
Board would serve no useful purpose.  Accordingly, in the 
circumstances of this case, additional efforts in accordance 
with the VCAA would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

General Criteria for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown-that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings-does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  


Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Hepatitis C  

The criteria for the evaluation of infectious hepatitis C are 
located at 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under 
Diagnostic Code 7354, where there is serologic evidence of 
hepatitis C infection, the disability is rated based upon 
certain listed signs and symptoms due to the hepatitis C 
infection.  A noncompensable evaluation is warranted for 
nonsymptomatic hepatitis C.  A 10 percent evaluation is 
warranted where there is a clinical demonstration of 
intermittent fatigue, malaise and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted for daily 
fatigue, malaise (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or 
for incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly or for incapacitating episodes (with symptoms as 
just described) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (effective 
on and after July 2, 2001).  

Note (1) under Diagnostic Code 7354 states: Evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code sequelae.  Note (2) 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  38 C.F.R. § 4.112, Diagnostic 
Code 7354 (2004).  

The rating criteria for evaluating of cirrhosis of the liver, 
effective from July 2001, allow for a 10 percent evaluation 
with symptoms such as weakness, anorexia, abdominal pain, and 
malaise.  Portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least 
minor weight loss warrant a 30 percent rating.  A history of 
one episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), but 
with periods of remission between attacks warrants a 70 
percent rating.  Generalized weakness, substantial weight 
loss, and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis) warrants a 100 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7312 (2004).  

Analysis

VA treatment records dated from January 2002 to the present 
primarily show recurrent treatment for amphetamine 
dependence, cannabis and alcohol abuse (See VA treatment 
records of January 2003 and April 2005), as well as a 
methadone overdose (See VA treatment records of September and 
October 2004), with very limited and irregular treatment for 
hepatitis C.  VA treatment records of August 2004 show a 
history of many missed appointments.  While this medical 
evidence demonstrates that the veteran's hepatitis C 
infection does not include medical evidence of intermittent 
fatigue, malaise and anorexia, or incapacitating episodes 
(with acute signs and symptoms severe enough to require bed 
rest and treatment by a physician), the veteran's hepatitis 
appears to be active, and includes evidence of liver 
cirrhosis and splenomegaly.  

Specifically, a May 2002 liver biopsy showed moderate to 
severe hepatitis with cirrhosis of the liver-a finding 
potentially consistent with active hepatitis C.  An August 
2002 computerized tomography (CT) scan revealed a diagnosis 
of CT evidence of liver cirrhosis with mild to moderate 
splenomegaly.  The veteran has also had occasional elevated 
liver function tests on several occasions, including in April 
2003 and in September 2004, with a return to normal values 
subsequently.  

The above noted findings of liver cirrhosis, with 
splenomegaly, are among several symptoms anticipated by a 30 
percent evaluation under Diagnostic Code 7312.  However, with 
no evidence of portal hypertension, weakness, anorexia, or 
malaise, the criteria for a 30 percent rating are not more 
closely approximated.  The Board adds that the veteran's 
weight has been relatively stable, at 240 pounds in April 
2004, 202 pounds in August 2004, but 232 pounds in February 
2005.  Additionally, an August 2004 treatment note indicates 
that the veteran's weight loss is probably the result of a 
decrease in food intake due to his current living and 
financial situation. 

Significantly, repeated VA examiners have determined that the 
veteran's hepatitis C is asymptomatic or very nearly so.  VA 
examinations both in July 2003 and April 2004 show the 
veteran's hepatitis C to be essentially asymptomatic.  On VA 
examination in April 2004 the veteran denied having any 
nausea; he denied having much, if any, overall dyspeptic type 
symptoms; the veteran's weight was stable; bowel movements 
were quite regular; the veteran denied any jaundice, 
currently or in the past.  The veteran reported some vague 
feelings of being tired when asked if he had fatigue.  
However, he also denied any treatment or medication for his 
hepatitis C.  

Additionally, some of the veteran's complaints may be the 
result of other disability.  In August 2003 the veteran 
underwent a laproscopic cholecystectomy for complaints of 
mid-epigastric pain after eating spicy foods, diagnosed as 
gallstones.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 4.3.  In this case, the Board is presented with such 
a situation: While the veteran is shown to have CT and biopsy 
evidence of cirrhosis with splenomegaly, the remaining 
evidence also shows little, if any, intermittent fatigue, 
malaise, or anorexia, and no incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration or at least one week, but less than two weeks, 
severe enough to require bed rest and treatment by a 
physician.)  See Note (2), Diagnostic Code 7354.  Rather, 
while the veteran subjectively reports intermittent fatigue, 
nausea, vomiting and weight loss, repeated VA examinations 
and outpatient evaluations show hepatitis C to be almost 
without symptoms.  Accordingly, with application of the 
benefit of the doubt, and in recognition of the evidence of 
cirrhosis with splenomegaly and intermittent elevated liver 
function tests, the Board finds that the criteria for a 10 
percent evaluation under Diagnostic Code 7312 are more 
closely approximated.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's hepatitis C 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. The 
Board finds that the schedular evaluations in this case are 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any hospitalization for his hepatitis C, nor has 
he required any extensive treatment-the veteran's treatment 
has been minimal.  The appellant has not offered any 
objective evidence of any symptoms due to hepatitis C that 
would render impractical the application of the regular 
schedular standards. Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted in this case, and that a 10 percent 
evaluation adequately compensates for demonstrated symptoms.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  


ORDER

The claim for an initial 10 percent evaluation for hepatitis 
C is granted.  



	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


